Title: Enclosure: James Gibbon’s Memorandum on Treating Rheumatism, 9 September 1819
From: Gibbon, James
To: 


						
							
							
								Sepr 9. 1819
							
						
						Genl Wm Norths remedy for the Rheumatism sent by him to Majr Gibbon vizt
						
							
								 
								¼ to Nitre
								}
								these must be rubb’d in a mortar with a pint of sweet oil, till it has the consistence of soft pomatum, & rubb’d downward on the part affected—
							
							
								
								¼ to Allum
							
							
								
								½ to Chalk
							
						
						Majr North speaks of this as having been a most efficacious remedy—
						J Gibbon has had no occasion to try it, having found a continuation of blistering to have been ye only effectuall remedy in his case, which was violent & of 4 Mos continuance
					